                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

             v.                                           CRIMINAL ACTION
                                                          NO. 18-361-1
 JOHN LEROY GORDON,

                         Defendant.


                                MEMORANDUM ORDER

       AND NOW, this 26th day of July, 2019, upon consideration of the Defendant’s

Motion in Limine, (ECF No. 62), the Government’s Response, (ECF No. 64), and after

hearing oral argument, it is hereby ORDERED that the Motion is GRANTED in part

and DENIED in part. Gordon seeks to introduce testimony from Dr. Megan

Crossman, the emergency room doctor who treated Gordon on June 26, 2018, regarding

statements that police made to her about Gordon’s conduct that day. Gordon also seeks

to admit into evidence medical records which contain Dr. Crossman’s notes about the

police’s statements. Dr. Crossman’s testimony and the supporting medical records will

be allowed into evidence for the specific purposes explained below, with the appropriate

limiting instructions.

                                            I

                                            A

       Gordon proffers that Dr. Crossman will testify that police told her that (1)

Gordon ran across Interstate 95 and (2) Gordon’s family members told police that

Gordon jumped out of a second-story window earlier that day. Gordon contends that

both statements are admissible because they fall under the exception to hearsay in


                                            1
Federal Rule of Evidence 803(4), statements made for and reasonably pertinent to

medical diagnosis and treatment. The government does not object to the admission of

testimony that Gordon ran across I-95 under Rule 803(4), agreeing that it falls within

the exception to hearsay because it was given for the purposes of medical diagnosis or

treatment.

      However, the Government argues correctly that the statement from police to Dr.

Crossman that Gordon’s family members told police that Gordon jumped out of a

second-story window is not admissible under Rule 803(4) because it contains “hearsay

within hearsay.” Gordon must therefore demonstrate that all layers of hearsay are

admissible. See Fed. R. Ev. 805 (“Hearsay included within hearsay is not excluded

under the hearsay rule if each part of the combined statements conforms with an

exception to the hearsay rule[.]”). The statement contains two layers of hearsay: first,

the statements from Gordon’s family members to police and second, the statements

from police to Dr. Crossman. While the latter would be admissible as information

communicated for the purposes of medical diagnosis or treatment under exception

803(4), 803(4) does not apply to the statements made by Gordon’s family members to

police because Gordon does not argue that the family made the statement to police for

the purposes of Gordon’s diagnosis or treatment.

                                            B

      Gordon argues in the alternative that the statement about jumping out of the

second story window should be admitted as non-hearsay under Rule 801(c). Where a

statement is offered not to prove the truth of the matter asserted but for another

purpose, the statement does not meet the definition of hearsay and is exempt from the



                                            2
hearsay rule. Gordon represents that he does not seek to introduce Dr. Crossman’s

testimony to prove the truth of the matter asserted, i.e., that Gordon actually jumped

out of the window, ⁠but rather to “provide context for Mr. Gordon’s commitment,” “as

[the statements] explain what caused Dr. Crossman to believe Mr. Gordon required

immediate mental health treatment.” (Mot. at 3, 5.) Gordon contends that these issues

are relevant to Gordon’s defense that he was voluntarily intoxicated at the time of the

alleged carjacking.

       The Government does not object to admission of this testimony for the limited

purpose of explaining why Dr. Crossman decided to commit the defendant for mental

health treatment, so long as it is not offered for the truth of the matter asserted. See

(Resp. Opp’n at 3). Accordingly, Gordon may use the statement for that limited

purpose, consistent with an appropriate limiting instruction. See FED. R. EVID. 105 (“If

the court admits evidence that is admissible against a party or for a purpose—but not

against another party or for another purpose—the court, on timely request, must

restrict the evidence to its proper scope and instruct the jury accordingly.”) 1

                                                II

       Gordon also seeks to introduce into evidence the June 26 Crozer Chester Medical

Center Emergency Department Records. Those records contain both statements which

are the subject of Dr. Crossman’s testimony. See (Mot. Ex. A). The Government does

not dispute the authenticity of the medical records or their general admissibility under

Federal Rule of Evidence 803(6). See (Resp. Opp’n at 3). The Government asks the

Court to redact the portion of the notes which it claims contains hearsay within


1       The Government requested a limiting instruction at oral argument and at the Court’s
request, submitted a proposed instruction in a supplemental letter to the Court.

                                                3
hearsay, specifically the statement that “[police] were also able to contact patient’s

family who told police that patient jumped out of his second story window today

because he thought someone was chasing him trying to kill him. Family states that

there was no one in the house trying to chase patient.” (Mot. Ex. A at 2.) The

Government argues that “[u]nlike introducing this evidence through Dr. Crossman’s

testimony, there is no backdoor for admission of this information in the medical

records.” (Id.)

       While the statement in question would be inadmissible if offered for the truth of

the matter asserted for the reasons already stated, it is admissible for the limited

purpose of showing why Dr. Crossman decided to commit Gordon for mental health

treatment. Assuming a proper foundation is laid to admit the medical records into

evidence under Rule 803(6), the statement need not be redacted so long as it is being

used for its limited purpose and not to prove the truth of the matter asserted. The

Court will again provide an appropriate limiting instruction.



                                                 BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                 GERALD J. PAPPERT, J.




                                             4
